561 So.2d 18 (1990)
Howard RICHARDSON, Appellant,
v.
STATE of Florida, Appellee.
No. 89-651.
District Court of Appeal of Florida, Fifth District.
May 10, 1990.
James B. Gibson, Public Defender and Daniel J. Schafer, Asst. Public Defender, Daytona Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Dee R. Ball, Asst. Atty. Gen., Daytona Beach, for appellee.
HARRIS, Judge.
Howard Richardson appeals his conviction and sentence for aggravated battery. He contends the trial court erred in not permitting him to cross-examine the victim about drug use prior to the day of the shooting. We disagree and affirm.
Although evidence was proffered that the victim had previously used rock cocaine, there was no direct evidence that he had used any drugs on the day of the incident or that his mind was impaired because of previous drug use. Evidence of drug use is inadmissible unless: (a) it can be shown that the witness had been using drugs at or about the time of the incident, or (b) at or about the time of the testimony, or (c) that prior drug use has affected the witness's ability to observe, remember and recount. Edwards v. State, 548 So.2d 656 (Fla. 1989).
AFFIRMED.
DANIEL, C.J., and SHARP, W., J., concur.